DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission with respect to claims 1- 9, 11-18, 20, 21 and 31 filed on 07/29/2021 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the application

This Office Action is in response to Applicant's amendments filed on 07/29/2021. Claims 1-9, 11-18, 20, 21 and 31 are pending for this examination.

Information Disclosure Statement

The information disclosure statements (IDS’s) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


Examiner's Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for examiner's amendment was given in an interview with Mr. Mateusz Kulesza, Reg. No. 74,965 on 8/17/2021, to obviate any potential 35 U.S.C. 103 issues and put the case in condition for allowance.

The Claims are amended, as presented below, to adopt the Examiner's proposed amendment accepted by Mr. Kulesza. 


IN THE CLAIMS:

Please amend claims 1, 7, 11, 17 and 21. Please add claim 31.

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:

AMENDMENTS TO THE CLAIMS

receiving, from a user device and by a presubmit check server system that is configured to perform presubmit checks on system software code updates, a system software code update and a request to perform a presubmit check on the system software code update;
in response to receiving the request to perform the presubmit check on the system software code update, requesting, by the presubmit check server system and from a system software code server system, presubmit check code, wherein the system software code[[r]] server system is configured to store system software code and the presubmit check code;
based on requesting the presubmit check code, receiving, by the presubmit check server system and from the system software code server system, a presubmit check code module, wherein the user device is associated with a user that is (i) authorized to update the presubmit check code module by way of the system software code server system and (ii) unauthorized to update the presubmit check code module by way of the presubmit check server system;
generating a workflow model that includes multiple vertices that are connected by edges, wherein each vertex represents a presubmit check and each edge represents a dependency between connected presubmit checks, and wherein the dependency represented by each edge is either a continue dependency or a stop dependency;
executing, by the presubmit check server system, the presubmit check code module against the system software code update by traversing the edges of the workflow model to determine whether the system software code update passes or fails one or more presubmit checks; and
 after traversing the edges of the workflow model, providing, for output, a report that indicates results of the presubmit check code module execution against the system software code update based on an analysis obtained by executing the presubmit check code module against the system software code update.

(Original) The method of claim 1, wherein executing, by the presubmit check server system, the presubmit check code module against the system software code update comprises:
executing, in isolation, the presubmit check code module against the system software code update.

(Previously Presented) The method of claim 1, wherein providing, for output, a report that indicates results of the presubmit check code module execution against the software code update comprises:
providing, for output, a results indicator that indicates a pass, a fail, or a warning and a message string.

(Previously Presented) The method of claim 1, wherein the presubmit check code module comprises:
a presubmit check script;
a presubmit check binary;
a presubmit check code that is configured to execute in a sandbox; or
a presubmit check library that is configured to implement one or more APIs.

(Previously Presented) The method of claim 1, wherein the system software code server system is configured to receive, from the user device, presubmit check code modules and presubmit check code updates, wherein the user is also unauthorized to submit presubmit check code modules to the presubmit check server system, and wherein the presubmit check server system is configured to allow at least one other user to modify the presubmit check code by way of the presubmit check server system.

 (Previously Presented) The method of claim 1, wherein the system software code stored by the system software code server system is open source software code, and wherein the presubmit check code stored by the system software code server system is open source presubmit check code.

(Currently Amended) The method of claim 1, wherein executing, by the presubmit check server system, the presubmit check code module against the system software code update comprises:

executing a particular presubmit check of the workflow model;
determining that a pass result of the particular presubmit check is probabilistic in that the particular presubmit check relies on a signal or data that is unpredictable during the particular presubmit check; and
based on determining that a pass result of the particular presubmit check is probabilistic, executing a subsequent presubmit check that is connected to the particular presubmit check in the workflow model.

(Original) The method of claim 7, wherein executing, by the presubmit check server system, the presubmit check code module against the system software code update comprises:
based on determining that a pass result of the particular presubmit check is probabilistic, providing, for output, the pass result of the particular presubmit check without waiting for a result of the subsequent presubmit check.

(Previously Presented) The method of claim 7, wherein executing, by the presubmit check server system, the presubmit check code module against the system software code update comprises:
based on determining that a pass result of the particular presubmit check is probabilistic, providing, for output, the pass result of the particular presubmit check in a portion of a user interface that includes other pass results from other presubmit checks with probabilistic results.

(Cancelled)

(Currently Amended) A system comprising: 
one or more computers; and
one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
receiving, from a user device and by a presubmit check server system that is configured to perform presubmit checks on system software code updates, a system software code update and a request to perform a presubmit check on the system software code update;
in response to receiving the request to perform the presubmit check on the system software code update, requesting, by the presubmit check server system and from a system software code server system, presubmit check code, wherein the system software code server system is configured to store system software code and the presubmit check code;
based on requesting the presubmit check code, receiving, by the presubmit check server system and from the system software code server system, a presubmit check code module, wherein the user device is associated with a user that is (i) authorized to update the presubmit check code module by way of the system software code server system and (ii) unauthorized to update the presubmit check code module by way of the presubmit check server system;
generating a workflow model that includes multiple vertices that are connected by edges, wherein each vertex represents a presubmit check and each edge represents a dependency between connected presubmit checks, and wherein the dependency represented by each edge is either a continue dependency or a stop dependency;
executing, by the presubmit check server system, the presubmit check code module against the system software code update by traversing the edges of the workflow model to determine whether the system software code update passes or fails one or more presubmit checks; and
after traversing the edges of the workflow model, providing, for output, a report that indicates results of the presubmit check code module execution against the system software code update based on an analysis obtained by executing the presubmit check code module against the system software code update.

(Original) The system of claim 11, wherein executing, by the presubmit check server system, the presubmit check code module against the system software code update comprises:
executing, in isolation, the presubmit check code module against the system software code update.

(Previously Presented) The system of claim 11, wherein providing, for output, a report that indicates results of the presubmit check code module execution against the software code update comprises:
providing, for output, a results indicator that indicates a pass, a fail, or a warning and a message string.

(Previously Presented) The system of claim 11, wherein the presubmit check code module comprises:
a presubmit check script;
a presubmit check binary;
a presubmit check code that is configured to execute in a sandbox; or
a presubmit check library that is configured to implement one or more APIs.

(Previously Presented) The system of claim 11, wherein the system software code server system is configured to receive, from the user device, presubmit check code modules and presubmit check code updates, wherein the user is also unauthorized to submit presubmit check code modules to the presubmit check server system, and wherein the presubmit check server system is configured to allow at least one other user to modify the presubmit check code by way of the presubmit check server system.

(Previously Presented) The system of claim 11, wherein the system software code stored by the system software code server system is open source software code, and wherein the presubmit check code stored by the system software code server system is open source presubmit check code.	

(Currently Amended) The system of claim 11, wherein executing, by the presubmit check server system, the presubmit check code module against the system software code update comprises:

executing a particular presubmit check of the workflow model;
determining that a pass result of the particular presubmit check is probabilistic in that the particular presubmit check relies on a signal or data that is unpredictable during the particular presubmit check; and
based on determining that a pass result of the particular presubmit check is probabilistic, executing a subsequent presubmit check that is connected to the particular presubmit check in the workflow model.

(Original) The system of claim 17, wherein executing, by the presubmit check server system, the presubmit check code module against the system software code update comprises:
based on determining that a pass result of the particular presubmit check is probabilistic, providing, for output, the pass result of the particular presubmit check without waiting for a result of the subsequent presubmit check.

(Cancelled)

(Previously Presented) The system of claim 11, wherein the system software code comprises:
software code for an operating system;
software code for an application; or
software code for a computer programming tool.

(Currently Amended) A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:
receiving, from a user device and by a presubmit check server system that is configured to perform presubmit checks on system software code updates, a system software code update and a request to perform a presubmit check on the system software code update;
in response to receiving the request to perform the presubmit check on the system software code update, requesting, by the presubmit check server system and from a system software code server system, presubmit check code, wherein the system software code[[r]] server system is configured to store system software code and the presubmit check code;
based on requesting the presubmit check code, receiving, by the presubmit check server system and from the system software code server system, a presubmit check code module, wherein the user device is associated with a user that is (i) authorized to update the presubmit check code module by way of the system software code server system and (ii) unauthorized to update the presubmit check code module by way of the presubmit check server system;
generating a workflow model that includes multiple vertices that are connected by edges, wherein each vertex represents a presubmit check and each edge represents a dependency between connected presubmit checks, and wherein the dependency represented by each edge is either a continue dependency or a stop dependency;
executing, by the presubmit check server system, the presubmit check code module against the system software code update by traversing the edges of the workflow model to determine whether the system software code update passes or fails one or more presubmit checks; and
after traversing the edges of the workflow model, providing, for output, a report that indicates results of the presubmit check code module execution against the system software code update based on an analysis obtained by executing the presubmit check code module against the system software code update.

22 – 30. (Cancelled)

(New) The method of claim 1, wherein the continue dependency indicates a first presubmit check to be executed when a preceding presubmit check produces a pass result, and wherein the stop dependency indicates a second presubmit check to be executed when the preceding presubmit check produces a fail result.

Allowance

Claims 1-9, 11-18, 20, 21 and 31 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Elbaum et al. (hereinafter Elbaum, Publication Title "Techniques for Improving Regression Testing in Continuous Integration Development Environments", FSE '14, Nov, 2014), StackOverflow, (Publication Title "Should unit test classes be kept under version control with the rest of the code?", 2008, published by Stack Overflow), Ziftci et al. (hereinafter Ziftci, Publication Title "Who Broke the Build? Automatically Identifying Changes That Induce Test Failures In Continuous Integration at Google Scale", 2017 IEEE/ACM 39th International Conference on Software Engineering: Software Engineering in Practice Track) and Shi et al. (hereinafter Shi, Publication Title "Optimizing Test Placement for Module-Level Regression Testing",
Published in: 2017 IEEE/ACM 39th International Conference on Software Engineering), taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, the prior arts, when taken in the context of the claim as a whole, do not teach the limitations of: 


Claim 1: 
... “generating a workflow model that includes multiple vertices that are connected by edges, wherein each vertex represents a presubmit check and each edge represents a dependency between connected presubmit checks, and wherein the dependency represented by each edge is either a continue dependency or a stop dependency;

executing, by the presubmit check server system, the presubmit check code module against the system software code update by traversing the edges of the workflow model to determine whether the system software code update passes or fails one or more presubmit checks;” ... ... , 

Claims 11 and 21 have substantially similar claim limitations. 

Elbaum teaches pre-submit testing and providing a test report. StackOverflow teaches source control system and test code to be saved in a source control system along with system software code. Ziftci teaches that presubmit check server system requests and it logically groups test code and source code. Shi teaches generation of a workflow model for regression testing. Shi does not teach that the workflow model is for presubmit testing and also does not teach dependencies being continue or stop dependency as mentioned above in the claim limitation. None of the prior arts teach the claim limitations as mentioned above.   

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1, 11 and 21 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        August 23, 2021